                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                       Plaintiff,                                  8:18CR49

        v.
                                                         PRELIMINARY ORDER OF
 JADE GOOD,                                                   FORFEITURE

                       Defendant.


       This matter is before the before the Court on the government’s Motion for
Preliminary Order of Forfeiture (Filing No. 92). The Court has carefully reviewed the
record in this case and finds as follows:

       1.     On October 9, 2019, defendant Jade Good (“Good”) pled guilty pursuant to
a Plea Agreement (Filing No. 89) to Counts I and II of the Indictment (Filing No. 1) and
admitted the Forfeiture Allegation.         Count I of the Indictment charged Good with
possession with intent to distribute 500 grams or more of a mixture or substance containing
methamphetamine; in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1). Count II of the
Indictment charged Good with possessing a firearm in furtherance of a drug-trafficking
crime; in violation of 18 U.S.C. § 924(c)(1)(A).         The Forfeiture Allegation in the
Indictment sought the forfeiture, pursuant to 21 U.S.C. § 853, of United States currency
seized from a motel room at 2920 South 13th Street, #247, Omaha, Nebraska, on or about
January 21, 2018, on the basis that it constituted, or was derived from, proceeds obtained
as a result of the drug-trafficking crime or was used, or intended to be used, to commit or
facilitate that crime. In Good’s Plea Agreement, the parties agree $27,049 in United States
currency is to be forfeited.
      2.     By virtue of her guilty plea, Good forfeits her interest in the $27,049 in
United States currency and the government should be entitled to possession of said
currency pursuant to 21 U.S.C. § 853.

      3.     The government’s Motion for Preliminary Order of Forfeiture should be
granted.

      IT IS ORDERED:

      1.     The government’s Motion for Preliminary Order of Forfeiture (Filing
             No. 92) is granted.

      2.     Based upon the Forfeiture Allegation of the Indictment (Filing No. 1) and
             Good’s guilty plea, the government is hereby authorized to seize the $27,049
             in United States currency.

      3.     Good’s interest in the $27,049 in United States currency is hereby forfeited
             to the government for disposition in accordance with the law, subject to the
             provisions of 21 U.S.C. § 853(n)(1).

      4.     The $27,049 in United States currency is to be held by the government in its
             secure custody and control.

      5.     Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish for at least
             thirty consecutive days on an official internet government forfeiture site,
             www.forfeiture.gov., notice of this Preliminary Order of Forfeiture, notice of
             publication evidencing the government’s intent to dispose of the property in
             such manner as the Attorney General may direct, and notice that any person,
             other than Good, having or claiming a legal interest in any of the subject
             property must file a Petition with the Court within thirty days of the final
             publication of notice or of receipt of actual notice, whichever is earlier.

      6.     The published notice shall state the Petition referred to in Paragraph 5, above,
             shall be for a hearing to adjudicate the validity of the Petitioner’s interest in
             the $27,049 in United States currency, shall be signed by the Petitioner under
             penalty of perjury, and shall set forth the nature and extent of the Petitioner’s
             right, title, or interest in the $27,049 in United States currency and any
             additional facts supporting the Petitioner’s claim and the relief sought.

                                             2
7.    The government may also, to the extent practicable, provide direct written
      notice to any person known to have an interest in the $27,049 in United States
      currency as a substitute for published notice as to those persons so notified.

8.    Upon adjudication of all third-party interests, this Court will enter a Final
      Order of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will
      be addressed.

Dated this 22nd day of October 2019.

                                         BY THE COURT:



                                         Robert F. Rossiter, Jr.
                                         United States District Court Judge




                                     3
